Title: Thomas Jefferson to Jacob Bigelow, 11 April 1818
From: Jefferson, Thomas
To: Bigelow, Jacob


                        
                            Monticello
Apr. 11. 18.
                        
                        I thank you, Sir, for the comparative statement of the climates of the several states, as deduced from observations on the flowering of trees in the same year. it presents a valuable view, and one which it is much to be desired could be extended thro’ a longer period of years & embrace a greater number of those circumstances which indicate climate. I closed, the year before last, a seven years course of observations intended to characterise the climate of this state, which tho very various in it’s various parts, may be considered as reduced to a mean at this place, nearly central to the whole. in return for your favor I transcribe the heads of observation which I thought requisite, & some of the general results, with the assurance of my high respect & esteem.
			 
                        
                            Th: Jefferson
                        
                    